In re Matthews, Donald; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. A, No. 3675-95; to the Court of Appeal, Third Circuit, No. KH 01-00672.
Writ granted in part; otherwise denied; sentence amended. Relator’s sentence is amended to provide that he serve 20 years imprisonment at hard labor without benefit of parole eligibility for 15 years. The district court is directed to make an entry in the minutes reflecting this change. See State v. Tate, 99-1483 (La.11/24/99), 747 So.2d 519. In all other respects the application is denied.
KIMBALL, J., would deny the writ.
*1211TRAYLOR, J., would deny the writ.
WEIMER, J., would deny the writ.